 FIRESTONE TIRE & RUBBER CO.FirestoneTire&Rubber CompanyandUnited Rubber,Cork,Linoleum and PlasticWorkersofAmerica,AFL-CIO. Case26-CA-2495June 16,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn March 30, 1967, Trial Examiner Arthur E.Reyman issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in the.complaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Decision and asupporting brief, and the Respondent filed ananswering brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR E. REYMAN. Trial Examiner: On July 21, 1966,United Rubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, herein sometimes called the Union,filed a charge against Firestone Tire & Rubber Company,herein sometimes called the Company or the Respondent,the basis of the charge being that the Respondent "hasengaged in and is engaging in -unfair labor practices"within the meaning of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, 29 U.S.C. Sec.151,et seq.,herein called the Act, in that on or aboutJune 19, 1966, it, by its officers and agents, terminated theemployment of C. L. Robinson, a welder, because of hismembership and activities in behalf of the Union.''The actual date of the discharge has been shown to beJune 12,1966435Thereafter, on September 2, 1966, the General Counsel oftheNational Labor Relations Board, on behalf of theBoard, by the Regional Director for Region 26, pursuant toSection 10(b) of the Act, and Sec. 105.15 of the BoardRules and Regulations, Series 8, as amended, issued acomplaint and notice of hearing against the Respondent,alleging that the Respondent had engaged in and isengaging in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(1) and (3) and 2(6) and(7) of the Act. The Respondent filed timely answer to thecomplaint, effectively denying that it had engaged in orwas engaging in the unfair labor practices set forth in thecomplaint.Pursuant to notice, this case came on to be heard atRussellville,Arkansas, on October 31, 1966, and wasclosed on the following day. At the hearing, the GeneralCounsel and the Respondent were represented by counseland the Charging Party, the Union, was represented by afieldrepresentative.Each party was afforded fullopportunity to call and examine witnesses, to cross-examine witnesses, to present evidence relevant to theissues of the case, to engage in oral argument, and to filebriefs. A brief was filed on behalf of the Respondent andhas been carefully considered.From my observation of the witnesses, and upon thewhole record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Firestone Tire & Rubber Company, Respondentherein, is now and has been at all times material herein, anOhio corporation with a place of business at Russellville,Arkansas, where it is engaged in the manufacture of tiretubes and related rubber products. During the 12-monthperiod immediately preceding the issuance of thecomplaint, the Respondent, in the course and conduct ofitsbusiness operations, purchased and received at itsRussellville, Arkansas, plant, directly from points locatedoutside the State of Arkansas, goods and materials valuedin excess of $50,000, and during the same period of time,manufactured, sold, and shipped from its Russellville,Arkansas, plant, directly to points located outside theState of Arkansas, finished products valued in excess of$50,000.The Respondent is now, and has been at all timesmaterial herein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, the Charging Party,is now,and hasbeenat all times material herein,a labororganizationwithin the meaningof Section 2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges, and the answer admits, that onand about June 19, 1966, [sic] the Respondent terminatedthe employment of employeeCecil L.Robinson. Thecomplaint alleges, and the answer denies, that theRespondent terminated,and thereafter failed and refused,and continues to fail and refuse,to reinstate Robinson,because "said employee" joined and assisted the Union orengaged in union or concerted activities for the purpose of165 NLRB No. 64 436DECISIONSOF NATIONALLABOR RELATIONS BOARDcollective bargaining or other mutual aid or protection;and that by these acts the Respondent interfered with,restrained, and coerced, and is interfering, restraining,and coercing, its employees in the exercise of their rightsguaranteed in Section 7 of the Act, and thereby did engageinand is engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1), andfurther by such acts, the Respondent did discriminate andisdiscriminating in regard to hire or tenure of terms ofemployment, thereby discouraging membership in a labororganization, "and Respondent did thereby engage in andis engaging in, unfair labor practices affecting commercewithin the meaning of Section 8(a)(3) and Section 2(6) and(7) of the Act."Preliminary StatementThe Firestone Tire & Rubber Company opened its plantinRussellville, Arkansas, during October 1964. There itemploys approximately 200 employees in the production ofrubber tubes for tires.James Sellers, the plant manager, is the chiefmanagement official at the Russellville plant. B. L.Frazier, industrial relations director, reports to Sellers.Sellers and Frazier have held their respective positionssince the plant opened, neither having served in hisrespective position prior to his assignment to this plant.Under Sellers are a number of persons occupyingsupervisory positions, including Maintenance SupervisorLa Moyne Jones, Shift Foreman Henry Butto, ForemanRalph Hoffman, and Plant Engineer Roy Styx.The Respondent and the Union entered into anagreement for consent election on December 3, 1965. Anelectionwas conducted and a tally of ballots issuedDecember 16, 1965, showing out of a total of 178 eligible,80 votes were cast for the Petitioner Union (the ChargingParty herein), 5 for Teamsters Local 878, and 88 voteswere cast against the participating labor organizations.One other ballot was void. Thus, a majority of the validvotes counted were cast for neither union.' No objectionswere filed by either union in regard to the conduct of theelection or to the Respondent's conduct affecting theoutcome of the election and the results of the election werecertified. Case 26-RC-2547.The organizational campaignseemstohave beenextremelyquiet;severalemployeesannouncedthemselves as being in favor of union organization andsolicited other employees to join with them, either insupport of the Rubber Workers or the Teamsters?This case involves only the matter of the Respondent'sdischarge of one employee, Cecil L. Robinson, thecomplaintallegingthat the Respondent terminated hisemployment because he joined or assisted the Union orengaged in union or concerted activity for the purpose ofcollective bargaining or other mutual aid or protection.Robinsonat notime engaged in affirmative support ofthe Union, except that he didsigna union authorizationcard and attended two out of six or seven meetings held bythe Union. He did not solicit membership in the Union,pass out union literature, talk to other employees in regardto joining the Union, or express his views regarding theUnion to any member of management. In the interimbetween the election and the termination of Robinson'semployment on June 12, 1966, there has been no knownunion activity on the part of any employee or any otherperson.Counsel for the General Counsel asserts that "thediscriminatory discharge of Cecil Robinson was a verysubtle, a very carefully thought out and very well plannedaffair. It was carefully executed and carefully put intoeffect."He contends that the Respondent deliberatelywaited for the expiration of the 6-month Section 8(b)limitation period until it discharged Robinson.In the absence of any proof of animus on the part of theCompany against Robinson or the Union, and in theabsence of any showing that Robinson was active in anyway in the Union's organizational activities, very strongcircumstantial evidence must be shown that Robinsonwas, in fact, discharged for the reasons stated in thecomplaint and by counsel.Robinson was terminated for violating the company rulerespecting the use of a timeclock at break periods in themorning, at lunch, and in the afternoon. The Companyaccused him of cheating by falsely recording his actualtime of breaks. Robinson was discharged for clocking infrom his lunch period and then returning to the lockerroom or the lunchroom rather than returning to work.A. The Company's Breaktante RuleDuring all of the times under discussion here,employees received two 10-minute breaks for personalactivities and a 20-minute lunch break during the usualworkday. After June 1965, when timeclocks were installedinthevariousdepartments throughout the plant,employees were required to clock out for breaks on theirdepartment timeclocks, attend to their personal duties orto take lunch, and return to their department to clock infrom the break.The plant building is approximately 960 feet in lengthwith the lunch and locker area being located about one-fourth of the distance from the West end of the plant, sothat in some departments the timeclock for a particulardepartment was located at a greater distance from thelunch and locker area than other departments, suchphysical location of an employee's department thereforepartly determining the actual length of his break in themorning, for lunch, and in the afternoon. Between Juneand August 23, 1966, there were many instances whereemployees overstayed breaks and lunch periods and weredisciplined by the Company for such loss of worktime.Management regarded the continual overstaying ofbreaks and consequent discipline of involved employees tobe serious enough to warrant the imposition of a rule so2The employeesvoting in this election in the agreed-uponappropriate collective-bargaining unit were all production andmaintenance employees in the employ of the Employer at theEmployer's Russellville, Arkansas,plant, excluding office clericalemployees,professional and technical employees,guards andsupervisors as defined in the ActYNo complaint of company interference in the Union'sorganizational campaign orretaliationagainst anyemployeesduring or as a result of their unionactivitieshas ever been made.The chargein the instant casewas filed by the Union on July 21,1966, so thatany unfairlabor practices which might have beenalleged in connectionwith the organizationalefforts ofemployeeshad long sincebeen barred by the proviso of Section 10(b) of theAct. FIRESTONE TIRE & RUBBER CO.that all employees would be advised of the importance ofobserving proper timeclock procedure and to warn themnot to overstay breaks and lunch periods. Just prior toAugust 23, 1965, a meeting of employees was called bymanagement to impressupon the employees the necessityfor observing timeclock procedures. During the course ofthismeeting it was suggested by employee Alvin Carruth,who referred to the obvious inequities in the break system,that by using the timeclock directly opposite the lunch andlocker area for clocking in and out on all breaks andlunches the inequities as between the employees near thisarea and those further away could be eliminated. Afterconsideration, management adopted Carruth's suggestion.The policy adopted by the Respondent was set forth in aposted notice to the employees, as follows:FIRESTONEINTEROFFICEAugust 23, 1965To: All EmployeesFrom: B. L. FrazierSUBJECT: TIME CLOCKS-PUNCHING FORBREAKS & LUNCHIt has been suggestedby Alvin Carruth,a utilityand serviceman in the warehouse,thatamoreequitable policy could be established if we were to useone clock for punching in and out for breaks andlunch.He suggested we use the clock at the entrywaywhich is closest to the cafeteria.We have considered this request and feel that it isreasonable.In view of this, the following policy isestablished, effective immediately:1.Employee will clock in at the beginning of hisshift in his home department as usual and place histime card in the home department rack.2.Employee will remove his card from the homedepartment rack at his first break and use the clock inDepartment336 (West wall and entryway) forpunching his card for breaks and lunch. The cardswill be maintained in the box adjacent to the timeclock by department until permenent racks areinstalled.Those employees assigned to Department336 will continue to use the time card rack.3.At the end of the second break, employee willtake his time card to his home department and placeit in the rack. The home department clock will beused for clocking out at the end of the shift.4.Employees working in loose carbon black, andothers who use the East Cafeteria, will continue to usethe time clock in Department 326 for starting theirshift, breaks, lunch and for ending their shift.5.Since this request has been granted, it isexpected everyone will cooperate. There should be noloitering to andfrom the clock in going from orreturning to work positions.6.As explained in our group meetings of Friday,August 13, all written warnings that have resultedfrom violations of the previous break and lunch policyare being removed from your personnel folders anddestroyed.It is,therefore, to be understood that437anyone violating this policy in the future shall besubject to disciplinary action including discharge.B. L. FrazierThis policy, covering the system of accounting forbreaktime,was in force at the time Robinson wasdischarged on June 12, 1966.Under the system adopted on August 23, 1965, anemployee desiring to go to the lunch and locker area forbreak or for lunch removed his timecard from the timecardrack in his department and took it with him to that areawhere he clocked out, after use of personal time, thatemployee was required to clockin onthe lunchroomtimeclock and return to his work station, and his timecard,which normally was left in the lunch and locker areatimecard rack at the first break, would be returned by theemployee to his department after the final break of theday. The lunch and locker area timeclock was located nearthe "E" line production area, a location from which it waspossible from certain points to observe anyone who usedthe timeclock. (Resp. Exh. 1.)Sometime after the posting of the notice on August 23,1965, Plant Manager Sellers was informed that violationsof the procedure had occurred or were occurring. Hetestified:A.Well, I should say atsometime, and this is verydifficult for me to determine in my own mind, thewinter months of 1965 1 had word from somebody, andIdon't recall whoitwas,that some of the employeeswere violating the punching of the clock.Q. Now, in what respectwas this rumoror reportviolation,how was it occurring?A.Well, they claimed it was occurring this way.The employee would punch the clock and go to thecafeteria, or the locker room, and he would then comeback within the 10-minute time allotted or the 20minutes allottedtime, punch the clock again, andthen he would take off and go back into the lockerroom or the cafeteria, or elsewhere in some cases.Sellers said he did not give the matter too much thought atthat time,but at a later date "and this has to be around thespring of this year" he heard the same rumor; and that ashort time thereafter Frank Henry, production manager,[H]appened to be out on E line carrying tubes, and onthis one particular day he noticed a mechanic that hadcome out from the hallway and was getting ready topunch the clock.As he was observing thismechanic punching the clock, and as he punched theclock,Mr. Henry started to walk in the direction ofthe clock, and the employeeat that timestarted to goback into the hall and, as he did, he turned aroundand he observed Mr. Henry. Mr. Henry thenproceeded to walk down further, but before he couldget to the hallway, this mechanic, and Mr. Henry didnot know who the mechanic was at the time, and Mr.Robinson came out. We had a discussion after thisand Mr. Henry felt that what had happened, thismechanichad seen Mr. Henry comingin hisdirectionand he hollered or motioned, or did something, to Red[Robinson] and that then [sic] caused both of themtowalkout,makingeverythingsatisfactory,legitimate.They were not caught, at that time. In viewof all of this,itwashard to believe actually that such apracticewas goingon. I could see that some of theemployees punching the clock would exceed their299-352 0-70-29 438DECISIONS OF NATIONALLABOR RELATIONS BOARDbreaks by a minute or two in some cases and, whenthey were reprimanded and it called to their attention,they could correct. But it didn't seem conceivable tome that someone would cheat on purpose and goahead and take additional breaks or lunch periods.Sellers deemed the situation to be of such importancethathe consulted with Industrial Relations DirectorFrazier. After discussion, it was decided that an observerbe placed in the lunch and locker timeclock area for thepurpose of determining whether violations of the breakrule were frequent and to identify employees who mightmisuse the timeclock. Shift Foreman Butto was given thespecial assignment, which began sometime in May 1966.He was instructed to take station in the "E" lineproduction area in such a position that he could observethe area timeclock and entrances to the lunchroom andlocker area, and after observation to report the names ofany employee who might return to break or lunch afterclocking in. The observation position was consideredstrategicsinceButto could perform the assignmentwithout attracting attention to himself. He was instructedto report violations directly to Frazier, to pay specialattention to maintenance employees who had no fixed timefor breaks or lunch, and to take particular notice onweekends when the supervisory force was low.Subsequently, Butto made two oral reports to Frazier:He reported Robinson for returning to the lunchroom afterclocking in in order to talk to a maintenance departmentleadman;andhereportedNormanAnderson,asupervisory trainee, for returning to the lunchroom afterclocking in. These apparent violations were not reduced towritten reports. In Robinson's case it was agreed that aviolation had not occurred, and Frazier undertook topersonally handle Anderson's case.During the time he spent on this assignment, Buttomade four written reports of violations to Frazier. Theseare as follows.May 28, 1966. B. L. Robinson went on his first breakat 9:24 a.m. and returned to the clock at 9:34 to punchback in. Actual time was 9:23 to 9:32 a.m. Afterpunching in, employee returned to the locker room.He was in the locker room for 1 minute, 20 secondsOn coming out, Wilson was with him and both of themwent by the clock without punching in or out. On theway back to the shop, Wilson continued to the shop,but Robinson went into the restroom and the tuberarea. He went in 9:41 a.m. and came out at 9:45 a.m.B. L. Robinson went to lunch at 11:34 and punchedback in at 11.53 a.m. This time and the timementioned above (9:24 and 9 34) were taken by mywatch.Actual time at lunch was 11:33 a.m. to11:52 a.m. Upon punching in after lunch, Robinsonreturned to the cafeteria and talked to a maintenanceman until 11:57 a.m. At 11.57 a.m. he went back outand went back to the shop.The second report:June 4, 1966. B. L. Robinson and Wilson went on theirfirstbreak at 9.02 a.m. and punched back in at9:12 a.m. They both returned to the locker room andboth came out at 9:14 a.m. Their lunch and last breakperiods were normal.'The name of Robinson. among others, was mentioned toSellers as one employee who did not follow timeclock procedureprior to the tine Sellers and Frazier decided upon surveillance byThe third report.June 7, 1966. Robinson and Wilson went out on theirbreak at 9:38 and both went to punch back in at 9:47.Wilson went back into the locker room and Robinsonwas right behind him. Robinson stayed about30 seconds and then came out and Wilson stayed inabout 1 minute and then he came out.The fourth report:June 12, 1966. B. L. Robinson checked back in afterlunch at 11:42 a m. and went back into the lockerroom and came back out at 11:47 a.m. He was alone atthis time."Upon review of Butto's reports, Sellers and Frazierdecided that violations were not sufficiently widespread torequire collective action, the problem could be handledwith individual discipline, and they would discharge thenext reported violator as an example to the otheremployees of the seriousness of the offense.Sometime after 3:30 p.m. on June 12, 1966, afterRobinson was observed violating the rule, he was called toFrazier's office and discharged in a meeting or interviewattended by Frazier, Plant Engineer Styx, and SupervisorJones. During the course of this interview Frazier chargedRobinson with the violations noted by Butto; Robinsonclaimed to have returned to the lunchroom on June 12 totalk with Jones, Jones denied this; and Robinson then, it issaid, conceded that he "must be guilty."B.Robinson'sWork, Facts Regarding His Charge ofDiscriminationCecilL.Robinson firstwas employed at theRespondent's Russellville plant on November 6, 1964, oneof the first eight employees hired by the Company at thatplant. He was employed in the maintenance department,was trained as a splicer mechanic, did welding, trainedmen to be splicer mechanics, trained four othermaintenancemen, and also gave training to two of theCompany's supervisors and welding training to two of themaintenance supervisors. Among those to whom he gavetraining,he said, were Henry Butto in the splicingdepartment, and La Moyne Jones in the maintenancedepartment.At the time of his discharge, he was working in themaintenancedepartmentwhere he had, until hisdischarge, been working from 7 a.m. until 3 p.m. on aregular 40-hour workweek plus approximately 20 to 25hours a week overtime. He testified that approximately 3months before the election held on December 16, 1965, heattended two out of six or seven meetings of the Union andsigned a union card; that he did not solicit anyone else tosign cards or talk to any employee about joining the Union;and that he voted in the election. Atall timesthe quality ofhis work performance was good, this fact being confirmedby the Respondent. He was on excellent terms with someof the supervisory personnel of the plant and friendly withthem both on and off the job. He testified that he hadentertainedHoffman at his home on at least threeoccasions, Butto two or three times and Styx "a couple oftimes." He loaned Hoffman a pony to keep in his yard toride on weekends, and when Hoffman and his familyButte At the time, and before, Butto made his written reports toFrazier,Robinson was training Wilson on the maintenance andrepair of machines FIRESTONE TIRE & RUBBER CO.visited his home, Hoffman's children rode the horses at hisplace.Robinson testified to several conversations he had withthe supervisors of the Company concerning the Union.The first one he mentioned was one which he saidoccurred about 3 months before the election when theUnion was tryingto organizethe employees. He said thatJones, his supervisor, approached him while he was atwork, said that he had just returned from Frazier's officeand that Frazier was very much concerned about his unionactivities.Robinson then told Jones, he said, that he hadno more to do with the Union than Jones had and thatJones replied "I didn't think you had." This reportedconversation occurred after Robinson had signed a unioncard. He related the substance of the second conversationhe said he had with Hoffman, who approached him andrequested him to accompany Hoffman to the warehouse,where Hoffman "told me that the Company has mespotted as the one that had gotten the Union to come in."He said that at that time.the Teamsters had justentered,alongwith the Rubber Workers, and hementioned they had me spotted as the one that had got theTeamsters to come in. I told Hoffman I had not done that."He said he told Hoffman at the time that "they had hadfour or five meetings before I even knew there was a Unionaround."Robinson testified concerning five conversations he hadwith supervisors after the election. Since his case reallydepends upon the accuracy of his testimony, theseconversations deserve consideration of his testimony as toeach. As to the first conversation, he said:About a month after the election, I was working on amachine in the Splicing Department and B. L.Frazier, the Personnel Manager, came to where I wasworking and asked me to go to the office with him. Hesaid he wanted to talk to me as the noise was too greatout in the plant. When we got to the office, we wastalking about a job we had done a few days prior tothat on making some changes in a steam line. Thesupervisor that was incharge, whois nolonger withthe Company, stated that he thought another fellow, amaintenance man, andmyself hadn't done the job asquickly as we should have, and Mr. Frazier discussedthis.He said that I should forget about it and dismissit from my mind. He said, `I guess you know we havebeen having and are having some labor problems, andif I can win you over on my side, I want you to know Iwill be trying to do so.' I told him that I didn't blamehim for that, that I thought that was part of his job, butif he could find anyone in the plant that would tell himthat I tried to get him to go to a union meeting, sign acard, and pledge himself in any way, I would like forhim to go bring him in to his office and have him tellme that in front of me. He just laughed and said, `well,if you have any more problems, come in-or if youhave any problems, come in and talk to me about it.My door is always open.' I told him I had better goback to work, and I left the office. I was in there about10 minutes.Concerningthesecondconversation,Robinsontestified:About a month prior to my dismissal, I was working inthe Splicing Department and La Moyne Jones, myforeman, came to me. He said he had just returnedfrom Frazier's office and he was very much disturbed.He said Frazier had him in on the carpet and had eat439him out for working me overtime, me being a knownunionsupporter and agitator, and not working some ofthe othermen thatwere working for the Company.Jones said he told Frazier that he hadn't beenconvinced that Iwas a unionsupporter and agitatorand he worked me when he had to have a certifiedwelder, and that was thereasonhe worked me. Hesaid Frazier still couldn't see why he couldn't workthe other men instead of me.He said Jones appeared to be very much upset at thetime.Concerning the third conversation, Robinsonrelated:About a month before I was discharged, a day or twoafter I had had the conversation with Jones, and I wasworking in the Splicing Department, and RalphHoffman came in to-where I was working. He said hehad been calledin onthe carpet by Jim Sellers, thePlant Manager, and said Mr. Sellers told him it hadbeen reported to him by Frazier that he, Hoffman, wasshowing too much favoritism towards me, me being aunion supporter and agitator, and not showing enoughcooperation to the other employees.Concerning the fourth conversation and when it tookplace, Robinson testified:A day or two later I was workingin the samedepartment,SplicingDepartment,repairingamachine, and Hoffman was sitting and working withme. He told me to watch myself. He said, "They areafter you."Concerning the fifth conversation and when it tookplace, Robinson testified:Approximately three weeks before I was dismissed, Iwas working in the Curing Department doing somewelding on the mold. Ralph Hoffman and Henry Buttowas close by. Hoffman said, "How are you doing?" Isaid, "Well, its kind of hard to work for a man that hasbeen reprimanded for even associating with you."Henry Butto spoke up and said, "Me, too." He said,"the Company has a list of men that they do not wantCompany personnel to associate with or show anyfavoritism."I said-Iasked him if my name was onthe list,and he said yes.Robinson related the circumstances of his dischargewhen he was called to Frazier's office when Jones and Styxwere present; said that after his discharge Styx and Jonesbothsaidtheywouldbegladtogivehim arecommendation, said that Styx stated that he had made agood hand and had been agreeable and that his being laidoff was not Styx's decision; that Jones said the same thing;that after he left the office he saw Hoffman and Buttooutside the door, told them he would be seeing them,Hoffman wanted to know what was wrong, he toldHoffman that Frazier had just fired him and told them thereason "that he said a Companypersonnelman had toldhim I had went back in the lunchroom after clocking mycard to go back to work." According to him, both Hoffmanand Butto denied being the person who had turned him in;that then, as he was on the way to the maintenance shop toget his tools he was overtaken by Styx, who told him thathe wanted Robinson to know that his being laid off wasnone of Styx's doing, that personnel matters had beenturned over to Frazier so that he, Styx, no longer hadanything to do with the firing and hiring of men, at whichtime Robinsontold Styx "I told him that I' was going toturn this over to the LaborRelationsBoard, that I had notdone what they accused me of, and he said `if you need any 440DECISIONSOF NATIONALLABOR RELATIONS BOARDhelp, my name will be in the phone book."'Robinson saidthatStyxthen told him that"he just wanted me to knowthat I made him a good hand,and was a good welder andgood splicer mechanic,and he said me being laid offwasn't his idea."Robinson testified in detail concerning his use of timeon the days on which he had been accused of cheating ontime and,as to June 12, he denied that he clocked in afterlunch and instead of going to work went to the lockerroom.As tohis time on June 12, he said that prior to goingto lunch he was working on a mold on which the shaft hadbecome bent and he and his leadman,Derrick,had appliedheat to it and were attempting to straighten it; that afterthe shaft was red hot Derrick suggested that they go tolunch while the shaft was cooling off and they did so,checking his card in the presence of Derrick.After lunch,he said,he came out of the lunchroom,clocked his card,and returned to the place where he and Derrick had beenworking before lunch and Derrick joined him within aminute. At that time Derrick wanted Robinson to help himcheck out some soapstone dusters and said that theywould let the other two maintenance men finish the shaftjob;theyworked on the soapstone dusters forapproximately an hour and a half and when they hadfinished Kennedy, a maintenance man who was workingon the giant splicer, asked him if he could have some helpinstalling and making some repairs and checking out thatmachine; Derrick told him to go help Kennedy, and heworked with Kennedy until 3 o'clock,at which time Jonesinstructed him to go to accompany him to Frazier's office.Robinson denied that on June 12, after lunch,he clockedin and instead of going to work went to the locker room.Robert Wilson was transferred out of the production tothemaintenance department approximately 6 weeksbeforeRobinson'sdischarge,atwhich time ForemanJones asked Robinson to take Wilson into the splicingdepartment and train him to be a splicer mechanic.Robinson said he trained Wilson for a period of about 6weeks, in making adjustments and repairs to the machinesand the use of all types of tools, and stopwatches,essentialto the timing and fine adjustments of a machine, Wilsonalso learning stock material and the making of repairs andchanges, modifications,and other work in the departmentto increase production,quality, and quantity.Robinsonsaid he worked with Wilson all day every day, and tooklunch and breaks with him.He denied ever clocking in at lunch and going back intothe lunchroom except for three or four times in the yearprior to his discharge when,he said,"at the end of mylunch period,Iwould be leaving the lunchroom and myforeman,La Moyne Jones would enter and he would askme to come back in the lunchroom to tell me about somejob he wanted me to do, and I would go back forapproximately two or three minutes for him to explainwhat he wanted done.That is the only time I ever returnedto lunchroom,was when I was asked."Robinson related a conversation he said he had withHoffman at his home about a month after his discharge:Itwas on a Sunday afternoon,one month from thedate of my discharge,and Ralph Hoffman and hisfamily came to my home. He visited for approximately2 hours, and the subject was brought up about me ormy being laid off, and he wanted me to know that hedidn'thave anything to do with it,that I had made hima good hand and done good work and that my beingfiredwas not his decision in any way. He saidthat-he said,"Why don'tyou have the LaborRelations man ask Henry Butto if he wasn't set up ona special assignment for this case."He said themorning after I was laid off, Frank Henry, theProduction Manager,came to him and wanted him togo out on the floor and tell the employees that I hadbeen working with the reason I was laid off, that I hadcontinuously broken the rules and had been warnedand reprimanded,and they had to terminate me.He also said this was cut and dried and my being laidoff was a long thought-out affair.He said Mr.Sellersreported-told him if it had been reported to him byFrazier that at the end of my shift I was sabotaging themachines so that the next shift would be in trouble.He said he told Mr. Sellers that there wasn't one wordof truth in that, that I was doing everything I could totry to keep the machines a'going. He said they alsotried to get him to take the special assignment thathad been given Butto and he told them that he wouldnot do it because I had made him a good hand anddone good work. He said, "I want you to know thatthis is not Firestone's policy." He said he had beenwith them for 19 or 20 years and never seen them pullanything this low.Robinson testified that he had never been reprimandedfor poor work but on the contrary had been commendedfor good work and specifically mentioned that when Styxhad asked him about a week before he was discharged howRobertWilson was progressing,he replied that Wilsonwas doing fine as were all the others and Styx said "well,you have made a good hand in the Splicing Department,but I need you worse in the shop for your welding abilityand he wanted to know if I would work out of theshop-maintenance shop.I told him whatever he wantedme to do that it was okay with me."Max W.Humphrey,an electrical maintenance man,testified concerning a conversation, said by him to havebeen started by Frazier,which took place after the electionand shortly before Christmas at a time when Humphrey,together with one Marvin Harbin was installing Christmaslights or decorations.He testified:Mr. Harbin and I was installing Christmas lights ofthe main entrance of the plant,and Mr.Frazier cameup and went talking to us, and we talked aboutChristmas decorations that we were putting up. Hesaid,"well, we've voted it down-we voted the Uniondown,didn'twe?" I said,"yes, sir,we did."He said,"do you all have any idea how the maintenance, theother maintenance men went for the election?" and Itold him I didn't, and he came back and said,"I havemy doubts about one man,"and Mr. Harbin and Ididn'tsay anything, and he said,"Mr. Robinson." Isaid that I didn'tknow whether he did or didn't, that Icouldn't prove it either way how he voted on it.Humphrey said that he had punched in at the timeclockand then went back into the lunchroom.He testified:I had been in the lunchroom and Mr.Jones and I werediscussing a job that I would be working on, or wouldbe going to next,and my time would run up and Iwould get ready to leave and he would say, "comeback and we will finish discussing the job.";He hadtaken either a lunch break or a regular break with FIRESTONE TIRE & RUBBER CO.441Robinson several times and that he never had knownRobinson to punch back in coming back from eitherbreak or lunch and then not reporting immediately towork but go back to the lunchroom or the locker room.Robert Dean Wilson was called as a witness for theGeneral Counsel and his testimony confirms the traininggiven to him by Robinson. He testified that he andRobinson always took their breaks together and that hehad never seen Robinson clock back in after lunch and notimmediately report to work. As for himself, he testifiedconcerning a week in which he was having trouble with hishands when he clocked back in after his break and did notimmediately report back to work, explaining that it took 3or 4 minutes to rub a hand cream for the correction of askin rash, using it three or four times a day, "so I wouldclock out and I didn't have time on my break to do it, so Iwould go back and rub some cream on my hands and thengo back to work." He did not recall whether he had workedwith Robinson on May 28, June 4, or June 7.Wilson testified to two conversations he had with asupervisor concerning Robinson's discharge. The firstdiscussion was with Frazier on the Thursday followingRobinson's discharge, in Frazier's office. He said that onthis morning his hands were in bad shape and he had beenwaiting in the cafeteria when the nurse told him to go intoFrazier's office to get a couple of magazines, that he wentin there and told them he was waiting to see the doctor andwanted to pick up a couple of magazines and that Fraziersaid not to worry about it, that Firestone had plenty oftime-"not worry about it, you got plenty of time," he said,and then he said, "just one thing we won't take though,and that's-pardon the language-but that's the screwingRobinson's was trying to screw us" and that was all.The second conversation he said, took place on thefollowing Saturday. On the Friday after the Thursday onwhich he related the conversation with Frazier, he went toLittle Rock to consult a doctor "and he pulled me off work,so then the next morning I went down to pickup my check,and La Moyne Jones had just called the maintenance menin his office and called me in there, too, and told us thereason they had let `Red' go, that he was reported seen, orreported going back in after he had clocked out on hisbreak." In summarizing Wilson's testimony, it may be saidthat it shows that he was with Robinson constantly duringthe period in question, as Robinson testified; that Wilsonadmitted that he had returned after clocking in to thelocker area at various times including a period coveringthe first 2 weeks in June 1966; but could not state whetherRobinson was with him on these occasions.'On its side of the case, the Respondent called aswitnesses Plant Manager Sellers, Industrial RelationsManager Frazier, and Foremen Butto and Jones.Sellers testified that he had been manager of theRussellville plant of the Respondent for 2 years, the periodin which the plant has been in operation, and that he hadbeen employed by the Firestone Tire & Rubber Companyfor something over 20 years as supervisor, foreman,general foreman, and department manager. He testifiedwith respect to company policy initiated at the opening oftheplantwhich, he said, was contained within anEmployees'Handbook covering breaks for personalreasons and for lunch, and to the facts set forth above inmy preliminary statement and under the heading coveringthe Company's breaktime rule. He described the physicalarrangement of the plant, the relation of the lunchroomand locker room to the central part of the plant and itsconjunction with Line "E", and the place there whereButto stationed himself to observe employees who usedthe clock in punching in and out on their breaktime.6Prior to the posting of the notice on August 23, Sellerstestified, there had been a number of actions taken inrespect to violations of the breaktime rule. Severalemployees had been reprimanded and written reprimandsput into their folders at particular times, but withdrawnafter the posting of the notice. He testified to the meetingwhere management stressed the importance of punchingthe timeclock at the entrance to the lunch and locker roomarea.Questioned as to whether he had ever been presentedby anybody with any information to the effect thatRobinson played any significant part in the, campaign toorganize, he replied that he had "heard it both ways, forand against," and that Robinson was strong for theCompany, a strong company man and also a prounionman. It was Sellers' opinion that because of Robinson'spersonal relationship with Hoffman, Butto, Styx, andJones,Robinson's feelingsweremore toward theCompany than for the Union, and that anything theforemen had ever said to him had been to the effect thatRobinson was procompany. Personally, Sellers testifiedthat he had been in organized plants before, and it madeno difference to him whether a person was a member ofthe union or not and that here, in this case, where theemployees are not organized, he did not consider itimportant to try to find out anything about Robinson beinga union supporter and agitator. Sellers denied that he hadever called Hoffman "and put him on the carpet" becauseHoffman was showing too much favoritism to Robinsonbecause Robinson was a union supporter and agitator, andthat he had no reason to do this "because Mr. Hoffman'sopinion to Mr. Robinson that he was definitely against theUnion, and there is one thing that I do think I should call toyour attention, the over-friendly attitude between the twoand something which affected company policy was thebringing in of beer by Robinson into the plant grounds andbeing then given to several members of supervision,including Hoffman." He said he mentioned to Hoffmanthat "when you become too involved with the employeessometimes you do not use good judgment and, in fact, Iwas hoping that I was giving Mr. Hoffman some goodadvice in citing a couple of cases which happened to meback in other cases, where I became friendly with a coupleof employees and it was very difficult for me at that time tomake the right decisions." Sellers denied that he had ever'Counsel for the General Counsel rested his case in chief onthe testimony of Robinson, Humphrey, and Wilson, and suchdocumentary evidence as had been introduced During the courseof oral argument,after allparties hadrested, and after counsel forthe General Counselin argumentmade reference to the fact thatHoffman didnot appear as a witnessin the case, counsel for theRespondent noted that he had observed that Hoffman wassubpoenaed by counsel for the General Counsel and had appearedin the hearing room Counsel for the Respondent commented inargument that the "sole evidence in this case upon which counselfor the General Counsel must rely is double hearsay elicited fromMr Robinson and not supported by a single one of the individualsto whom thesestatementswere attributed "" In this connection, Sellers testified from a floor plan of theplant, in evidence as Resp Exh I 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDat any time referred to Robinson as a union supporter andagitator; the reports concerning Robinson's work weregood except for one employee, who since quit theCompany, who worked on the same job as Robinson andfelt that Robinson was more or less sabotaging machinesso that when he came to work on the next shift themachines were not in good working order. He said it wasvery difficult for him to believe the story about Robinsonsabotaging the equipment and there was nothing in theway of information given to him which caused him to causehis supervisors to set out to "get Mr. Robinson." Sellerswas emphatic in stating that the only reason forRobinson's discharge was that he continued his breaksafterhehadpunched the timeclock.On cross-examination,Sellerswas asked whether he everconfronted Robinson with any of these violations. Hereplied:No, sir, and due to the nature of the offense it wasdecided that there was-it was decided that this wassuch an underhanded trick in the way of cheating thatwe would have to treat it this way, that we would haveto pull underhanded methods of observance, whichwe didn't like.On cross-examination, Sellers iterated that Frazier andhe had decided to terminate Robinson because they feltthat there was no widespread violation of a rule; and "themere fact that a man would be terminated would spreadthrough the plant and if there are any others that might beguilty it would be an effective way of stopping infractionsof the rule. Sellers was emphatic in stating that heregarded time stealing by misuse of the timeclock to benothing more nor less than common dishonesty.Frazierwas assigned to the Russellville plant asindustrial relations manager on the opening of the plant inOctober 1964, at the time this employment beingsuperintendent of schools at Havana, Arkansas. Beforethat he had been employed by the Firestone Tire &Rubber Company at Los Angeles, California, for 9 years inthecapacityofchiefchemist.Frazierdescribedcircumstances leading to the discharge of Robinsonbeginning with the introduction of timeclocks in all areasin June 1965. He testified to the assignment of Butto tosurvey the situation concerning the use of the lunchroomand locker room area timeclock, described the reportsmade to him by Butto and his subsequent discussions withSellers, and the final decision as to the action to be takento stop continued violations of the breaktime rule. Frazierdescribed the meeting resulting in the discharge ofRobinson. He testified in part:And I advised him of the observations and Mr.Robinson indicated on this particular date that he hadgone back into the cafeteria to see Mr. Jones, and Mr.Jones remarked quite vehemently, I would say, that"you're not going to say this because I went home thislunch time to get ready to go on vacation." Red thenmodified his statement to say that "on occasions, Ihave," to which Mr. Jones agreed, but not in thisparticular case. Then Mr. Robinson stated that-heasked who was watching the clock, and I replied thatitwas a member of supervision and I would notdivulge who was placed on this assignment, and Mr.Robinson said, "well, if you had someone watching,then I must be guilty," and so then, based on the factsand the evidence that we had at hand, I agreed withhim and thereby asked for his key and badge, that hewas terminated effective this date.In regard to the making of the decision to discontinuethe audit or surveillance by Butto it was, according toFrazier, the feeling that, based on such data, "the peoplewho are violating the rule or the person who is violating itmost consistently, had been caught and punished, properaction taken, and therefore this should discourage anysubsequent violations of the rule," and second, Butto wasneeded in the productionunitbecause of vacations. Hesaid that the action was made known to other employees ofthe Company and the reasons for it and the Company'sposition on this type of conduct in that:First of all, we held a meeting with four men, advisedthe four men that if they were asked a question as towhy Mr. Robinson was terminated that they would beable to advise such employees asking the question ofthe reason why. Then, subsequent to this, in ourregular safety meeting, where we bring out factors ofproduction, quality, cost, and, in addition to safety,employee relations, all of the employees were advisedof this termination without Mr. Robinson beingmentioned by name. The principle was explained asto why this did occur.Frazier explained company policy in connection with suchviolations or similar violations-if an employee would taketime over that allotted to him and it showed on his card heiswarned orally the first time, the second time he is givenawritten reprimand and cautioned about observingestablished policy, and on the third offense the employeeisgiven a written reprimand plus a couple of days off tothink about it "and the next time it happened he isterminated." In one case, it was mentioned that there wasa violation of the same character when the employee hadoverstayed his break and had taken his pencil and madean erasure of the time and had inked in a value that wouldshow he was withinlimits,which instance the Companyregarded as bad and the employee discharged withoutwrittenreprimand or disciplinary layoff.On cross-examination,in ananswer to a question as to whether hepersonally had observed or had any information come tohis attention suggesting that any union activity occurred inor about the plant or in the community in relation to theplant from the time of the election until June 12 (the dateof Robinson's discharge), he replied in the negative. Hetestified that the only personal contacts he had had withRobinson concerned work in the plant, principallyregarded safety and another time when Robinson called athis office for insurance blanks in connection with theillness of Robinson's wife.Frazier denied that he had told Robinson "we are havinglabor problems in this plant, and if I can, I am going to winyou over to my side." He further denied that Robinson hadsaid to him in effect that he challenged Frazier to bringanybody in to face him and say he had solicited anybodyfor membership or offered anybody a card to sign or thathe had in any other respects supported the Union'sorganization in the plant. Frazier denied reprimandingJones or warning him or otherwise speaking to him on thesubject of giving Robinson overtime, saying that he hadtalkedwith Jones one time and cautioned him thatbecause of rumors he had heard from the floor, a goodsupervisorwould see that overtime was distributedequitably and counseled Jones on seeing that this wasdone-that overtime was spread evenly among all of themaintenance men. He said he did not mention any namesspecifically because he had no knowledge of names.According to Frazier, supervisors were instructed not to FIRESTONE TIRE & RUBBER CO.443become involved in the union organizational campaign, butshould serve merely as listening posts and report back toFrazier and Sellers anything concerning the campaign.Asked about the occasion when he had spoken toHumphrey and Harbin shortly before Christmas 1965, hesaid that to the best of his recollection Robinson was onthe Christmas tree, that he (Humphrey) and Harbin haddrilled a hole in the lawn and set the big tree up with nobracing, and that he was concerned about the safetyaspect of it and came out to check the bracing and to seethatthey ran guy wires. He denied having anyconversationwithHumphrey and Harbin when he isalleged to have said "well, we won the election," havingsaid "well, I think all of them were for us except possiblyforRed Robinson." He recalled a conversation withRobert Wilson concerning the condition of Wilson's handswhen Wilson had expressed concern about losing timewhich, Frazier said occurred in his office after Wilson hadtalked with Board Agent Baldovain and given a depositionto him (which would place it sometime in August) and saidthat the conversation was substantially as related byWilson. Regarding the case of one employee, Latham, hesaid the difference in reasons for the firing of each wasthat Latham was being honest in his violations whereasRobinson was, in effect, stealing time from the Company.He explained that in the case of employee Anderson, apresupervisory employee who was seen in the cafeteriawhen he did not have business there, he was notdischarged because the occasion was prior to the June 8policy decision. He said he had told Jones that he wasconcerned about some of the maintenance men, abouttheir opinion and attitude toward the Company, and askedwhether Jones, as a supervisor, had let the men down orfailed to keep them informed, which might lead them toseek a third party to mediate with them, "or words similarto that." He said he instructed Jones at the time that heshould treat the maintenance men equally, "moreequitably."7Henry T. Butto, employed at the Russellville plant of theRespondent for 2 years and by the Firestone Tire &Rubber Company for 15 years, when called by theRespondent, testified that he, in May and June 1966, wasacting shift foreman on the 11 to 7 shift; he was a personalfriend of Cecil Robinson; he had spent at least a dozennights at Robinson's house; Robinson had brought in beerto him from a neighboring county (this having been deniedby Robinson when he testified); Robinson had broughtbeer in for Hoffman; and these beer accomodations wereover a period of about 5 months. He said that at some ofthe times he was entertained by Robinson, other persons,including Frank Yarbrough, chief foreman on the 11 to 7shift,Fred Ryston, area foreman, and Harold Marx, asupervisor, were entertained.He testified to having been placed on specialassignment, his instructions as to positioning himself onthe "E" line for observation of the lunch and locker roomarea timeclock, and to the reports made by him to Frazier.As to his knowledge of Robinson's being a member of aunion, he said that Robinson, sometime after the election,told him in the presence of Hoffman and others, at a timewhen they were "just generally speaking of the union,"that "he placed his vote for the side that won." He had notseenRobinson after June 12 on which day, he said,Robinson asked Hoffman whether or not he was the onewho had observed him and reported the violation of breakpolicy by him to the Company.La Moyne Jones, also called as a witness for theRespondent, testified that he had been employed by theFirestone Tire & Rubber Company since approximatelyJanuary 5, 1965, spending all of that time at theRussellville plant, he had been maintenance supervisorsince about March 1965; he was acquainted with and hadbeen a good friend of Cecil Robinson; and Robinson hadworked under his supervision since the time Jones becamesupervisor until Robinson was discharged. In regard to hisinstructions from Frazier, he said:Mr. Frazier and I had several conversations relative tothe duties of a supervisor prior to the Union election.Of course, all of us were concerned and we wereanxious also, and there was a conversation that wenton with Mr. Frazier as to whether I was doing my jobas a supervisor to keep the men working with mehappy to where there would be no question or noreason, naturally, for them to have any dissatisfactionwith the Company and have to seek another party tomediate any problems, at least as far as my part wentor I would be doing a good job and do it properly andkeep the men to where they were being treated fairly,and perform the regular good duties of a supervisor.He denied ever being reprimanded by Frazier for givingRobinson excessive amounts of overtime and denied thathe had ever told Robinson that he had been reprimanded.He mentioned the conversation with Frazier which grewout of a rumor that suspected sympathizers for the Unionwerebeinggivenmore overtime than the othermaintenance men, this in a conversation concerning otherproblems, and that later Frazier repeated the duties of asupervisor and instructed Jones that he should try as far aspossible to distribute overtime equitably among all of themen. He said that he had pointed out to Frazier that heneeded Robinson as a welder because he had no otherwelder for Sunday work. He pointed out, he said, that theother men had different skills depending on what kind of ajob they were required to do over the weekend and itwould be necessary for him to use them; Frazier said that"was well and good but if I did not require the use ofRobinson as a welder, or Humphrey as an electrician, orHarbin as a refrigeration man the next week," he shouldtry to schedule the other men in the general routine workto be done in the plant that did not require the specific'Questioned by me as to the purpose of this line of cross-examination(itbeing between two supervisors),counsel for theGeneral Counsel stated that he was not trying to show Jones asprounion orantiunion,that the point of his case was that bynormal procedure Jones would follow, "his normal and regularassignment of work," lie would take his best men and assign themto overtime, because these men were able to do more moreefficiently, because they were getting time and a half and doubletime, and that because of Robinson's union activity, the Companydeliberately changed the normal and regular assignment of workin order to show the maintenance people that even if they were forthe Union they did get these special benefits and this would showanimus against the Union, in connection with all otherdemonstrated facts Counsel explained further the point of hiscase, "that the Company had a great interest in Mr Robinsonas a prounion employee Admittedly, his Union activity was notoutstanding, but the situation here is that the Company appearedto take a great interest in his Union activity and because of this,and because of these other incidents that we have talked about,and these generally are the bases of our theory on the 8(a)(3)violations " I fail to f ollow this reasoning 444DECISIONSOF NATIONALLABOR RELATIONS BOARDskills that these three men had. He said he had neverheard Frazier refer to Robinson as a known unionsupporter or agitator,Frazier in his conversations beingprincipally concerned about the working conditions of themen, their safety habits, whether they were doing a goodjob, "but not as to whether they were involved in any unionactivities, or not."Jones confirmed prior testimony of Sellers and Frazierconcerning the interview with Robinson when the latterwas dischargedand said that Robinson denied "havingdone this and he was confronted with the statement thatthe supervisor had observed him doing this" and "I thinkCecil's response was that if he had been seen doing this bya Company man, then evidently it must be so, and that wasprettywell the extent of it." Jones confirmed priortestimony that he had occasion to discuss the break policywith the maintenance men under his supervision at ameeting held in the maintenance shop, Robinson beingpresent.He said the meeting covered several things butthey were primarily interested in the break policy andviolations of that policy.In answer to a question on directexamination as to whether he ever had occasion to callemployees back into the lunchroom to discuss work hereplied that he had on several occasions with variousemployees who worked in the maintenance department:Let me give a little bit of background,if I may, sir, onlunch times. As I have stated,the maintenance menhad a 20 minute paid lunch period.Those of us whowork on a salary,have a little longer period but wehave no specific time that we can eat.Ieat atwhatever time I can find time to eat.Imight come inand we will make an assumption that Mr. Robinsonwas practically through with his lunch.I sit down withhim and we start talking about the problems that wemight have going on at that time. Red would tell me,or Mr. Robinson would say, "I have to get back andget on the clock."Iwould tell him, "that is fine. Goahead,punch in and come back and we will continueand decide what we are going to do with thisproblem." Not only with Mr. Robinson,but this hasoccurred with other employees in the maintenancedepartment.Jones could recall no more than five occasions sinceJanuary 1966 when this happened but did say that none ofthese conferences occurred within the month precedingRobinson's discharge.He said he had known Robinson forabout 30 years,had grown up with him, and stillconsidered him a good friend.ConcludingFindingsCounselfortheGeneralCounselplacesgreatimportance on the fact that the election was held onDecember 16, 1965, and Robinson was discharged onJune 12, 1966, "almost exactly six months to the day afterthe election,"also contending that there is no showing thatthere was no union activity within the plant after theelection until the time of Robinson's discharge,but thatthe union activity merely was"dormant." As I haveindicated above, the 6-month limitation provided inSection 10(b) of the Actwas applicable beginning on oraboutFebruary16, 1966, and therefore,in the absence ofany showing of any kindthat Robinson was engaged in anyunion activities other than those described which occurredprior to December16, 1965,I cannot attach any degree ofimportance to the argument.The testimony of the witnesses called for theRespondent was substantially in accord with the factspresented by each of the parties, except that Robinson, onthe day of his discharge,partially admitted that he wasguilty of the offenses charged even though he denied thestatement attributed to him by the Respondent's witnessesthat he "must be guilty." I find no reason to doubt thecredibility of Sellers, Frazier, Butto, or Jones. There areinconsistencies or lapses in the testimony of Robinson onmaterial facts.First,he could not estimate the time towithin several months those occasions when Jones lastasked him to return to the lunchroom to discuss workprogress;second,he could not recall definitely the detailsof conversations alleged to have been had with supervisorypersonnel,whereas the supervisors who testified recalledthem clearly;and third,I think that he clearly departedfrom the truth when he denied the extent of his personalassociationwith various supervisors.Robinson flatlydenied ever buying beer and giving it or selling it to Buttoand Hoffman at the plant whereas Butto, whom I considera credible witness, a friend of Robinson,and with no realreason to invent such events, testified that such beertransactions had occurred on many occasions over at leasta5-monthperiod.Robinson,confidentondirectexamination,wasnotsoself-assuredoncross-examination.Regarding his credibility,it seems strange, inview of the seriousness of the charge made(in effect thathis employer plotted his discharge),that he could notremember that he had filed,not just one, but two affidavitswith a Board agent in support of his charge.Had he beenflustered or upset while testifying,one could perhaps passmore lightly over this lapse than I find myself able to do.The only evidenceon which Robinson can rely to showthat he did not return to the locker and lunchroom area asreported by Butto is his own uncorroborated testimony,which certainly is not supported by the testimony ofRobert Wilson,relied upon by the General Counsel.On the basis of the whole weight of testimony in thiscase, I cannot find that the discharge of Robinson wascontrived and was for the purpose of discouraging unionactivity in the plant. Admittedly,he was a good andcompetent employee; certainly he was not a preeminentemployee in the sense that he was a leader of the unionorganizational effort,and it is clear enough that his unionactivities were minimal.Although the discharge penaltyimposed upon him seems to me to be a hard one,nevertheless,the Company was entitled to take a seriousview of infractions of the breaktime rule in dealing withthe situation as it saw fit,so long as its action was notconnected with any union activity in the plant. Theharshness of the penalty must be balanced with theconsideration by management that infractions of the rulewere very serious, being equated by management withdishonesty,and that the work force of the plant as a wholewas well aware of the Company's attitude and had beengiven notice on several occasions of the Company's view ofthe seriousness attached to violations of the rule. I do notbelieve that it was for Robinson or any other employee orany other person to judge whether the nature of theoffense charged to him was somethingdeminimisinnature. Nor,as the Respondent points out,is there anyrule of law or evidence which makes a discharge of atechnically competent employee subject to a higherstandard of scrutiny than that applicable to discharges ofless capable men. Further,as shown above, at least oneother employee had been discharged for over-stayingbreaks and lunch periods. FIRESTONE TIRE & RUBBER CO.445In controversies involving employee discharges, themotive of the employer is the controlling factor,N.L.R.B.v.Brown, et at. d/b/a Brown Food Stores, et al.,380 U.S.278, 287, and, absent showing ofantiunionmotivation, anemployer may discharge an employee for a good reason, abad reason, or forno reasonat all.N.L.R.B. v. I.V.Sutphin, Co-Atlanta, Inc.,373 F.2d 890 (C.A.5);N.L.R.B.v.Longhorn Transfer Service, Inc.,346 F.2d 1003, 1006(C.A. 5).In summary, if the real reason for the discharge ofRobinson was hisunionactivity, the Respondent violatedthe Act byterminatinghim. On the other hand, if the realreason was for his violation of the breaktime rule hisdischarge was lawful. As the court noted inN.L.R.B. v.Solo Cup Co.,237 F.2d 521, 525 (C.A. 8): "A justifiableground fordismissal is nodefense if it is a pretext and notthemoving cause." See alsoA.P.Green Fire BrickCompany v. N.L.R.B.,326 F.2d 910, 916 (C.A.8);N.L.R.B.v. South Rambler Company,324 F.2d 447, 449 (C.A. 8);Osceola County Co-Operative Creamery Association v.N.L.R.B.,251 F.2d 61, 62, 66 (C.A. 8);N.L.R.B. v. GreatEastern Color Lithographic Corp.,309 F.2d 352, 355(C.A. 2), cert. denied 373 U.S. 950;Nachman Corp. v.N.L.R.B.,337 F.2d 421, 423 (C.A. 7).As stated inN.L.R.B. v. Melrose Processing Co.,351F.2d 693, 698 (C.A. 8), it would indeed be the unusual caseinwhich the link between the discharge and the unionactivity could be supplied exclusively by direct evidence.Intent issubjective and in many cases the discriminationcan be proved only by the use of circumstantial evidence.Furthermore, in analyzing the evidence, circumstantial ordirect,theBoard is free to draw any reasonableinferences.In the instant case the evidence, in regard to thedischarge of Robinson, is predominantly circumstantial.The relevant circumstances do not support the contentionthat Robinson was discharged because of union activity.Therefore, it is found, on the preponderance of theevidence herein, the violations of the Act asserted in thecomplaint have not been proved.On the basis of the foregoing findings of fact, I make thefollowing:CONCLUSIONS OF LAW1.The Respondent is now, and has been at all timesmaterial herein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is now, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.3.The Respondent did not engage in, and is not nowengaging in, the unfair labor practices set forth in thecomplaint.4.The complaint herein should be dismissed.RECOMMENDED ORDERIt is recommended that an Order be entered hereindismissing the complaint in its entirety.